Citation Nr: 0532949	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  02-18 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to November 
1953, and from February 1954 to May 1955, including service 
in the Korean Conflict. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, wherein the RO denied the 
veteran's application to reopen a claim of entitlement to 
service connection for PTSD.  The veteran perfected a timely 
appeal of this determination to the Board.  

In an April 2004 decision, the Board determined that new and 
material evidence had been received to reopen a claim for 
service connection for PTSD, and remanded the reopened claim 
to the RO for additional development.  The requested 
development has been completed and the case has returned to 
the Board. 


FINDING OF FACT

The record contains medical evidence indicating that the 
veteran has PTSD that is due to his corroborated in-service 
stressor during his active military service in Korea.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 
5103a, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  The Board has considered this new legislation 
with regard to the matter on appeal, and finds that, given 
the favorable action taken below, i.e., establishing service 
connection for PTSD, no further assistance in developing the 
facts pertinent to this claim is required.

II.  Relevant Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such have 
resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  
Hence, in the absence of proof of a present disability, 
service connection may not be awarded.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The United States 
Court of Appeals for Veterans Claims has held that, under the 
law cited above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  
38 C.F.R. §§  3.304(f), 4.125 (2005).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  
See Gaines v. West, 11 Vet. App. 353, 358 (1998); Hayes v. 
Brown, 
5 Vet. App. 60, 66 (1993).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary, 
provided that the testimony is found to be satisfactory and 
consistent with the circumstances, conditions or hardships of 
such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d), (f) (2005); Doran v. Brown, 
6 Vet. App. 283, 289 (1994).  Service department evidence 
that the veteran engaged in combat or that the veteran was 
awarded the Purple Heart, Combat Infantryman Badge, or 
similar combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor.  
38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor. 
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 
9 Vet. App. 163, 166 (1996).  In such cases, the record must 
contain service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  
See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); 
Zarycki v. Brown,
6 Vet. App. 91, 98 (1993).

III.  Background and Analysis

The veteran contends, in essence, that he has PTSD as result 
of several stressful events that occurred during his service 
in Korea: (1)  Having his unit be involved in a November 1954 
fire at the United States Army Quartermaster Supply Depot in 
Pusan, Korea, and accidentally killing a Korean National, who 
ran out in front of his truck while en route to the fire; (2) 
Seeing a Sergeant commit suicide by shooting himself in the 
head (the veteran did not know the exact date, but stated 
that it was sometime after the fire in Pusan); and (3) 
Hitting a Korean National with his jeep.

As noted previously, in an April 2004 decision, the Board 
determined that new and material evidence had been received 
to reopen a claim for service connection for PTSD.  The Board 
based their decision on documents received from the United 
States Armed Services Center for Research of Unit Records 
confirming the veteran's reported stressor that a fire 
occurred in November 1954 at the United States Army 
Quartermaster Supply Depot in Pusan, Korea, and that his unit 
was stationed in that area at that time.  The Board then 
remanded the reopened claim for service connection for PTSD 
to the RO for a VA psychiatric examination to determine 
whether the veteran had a diagnosis of PTSD as a result of 
the verified in-service stressor.  
 
Thereafter, and pursuant to the Board's April 2004 remand, VA 
examined the veteran in January 2005 for the specific purpose 
of determining whether he had a diagnosis of PTSD based upon 
the verified in-service stressor.  The VA examiner concluded 
in January 2005, after a review of the claims file and a 
mental status evaluation of the veteran, that the appellant 
did not meet the diagnostic criteria for PTSD.  In support of 
his conclusion, the VA examiner indicated that the stressors 
reported by the veteran did not meet the American Psychiatric 
Associations Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV), nor did he report sufficient symptoms to 
support a diagnosis of PTSD.  Overall, the VA examiner 
determined that the veteran's dramatic and rapid presentation 
of his symptoms and emotions, along with his test results 
(from both the current examination and an April 2004 
assessment), indicated that the appellant might have been 
exaggerating or fabricating some of his symptoms in an effort 
to appear in more distress than he actually was at that time.  

In a report, dated in March 2005, the veteran's long-term 
treating VA psychiatrist changed the veteran's diagnosis from 
anxiety disorder, not otherwise specified, to PTSD, which he 
based on a review of evidence from the appellant's record, 
reflecting corroboration of the veteran's reported stressor 
of the November 1954 fire at the United States Army 
Quartermaster Supply Depot in Pusan, Korea.  The VA 
psychiatrist also reported that in his previous examinations 
of the veteran, the appellant had repeatedly discussed being 
traumatized by accidentally running over a Korean [National] 
en route to the fire.  
Although a January 2005 VA examiner concluded that the 
veteran did not meet the diagnostic criteria for PTSD, 
recently, in March 2005, the appellant's long-term treating 
VA psychiatrist changed his diagnosis from adjustment 
disorder, not otherwise specified, to PTSD based upon a 
verified stressor, namely a November 1954 fire at the United 
States Army Quartermaster Supply Depot in Pusan, Korea, where 
the veteran's unit was stationed at that time.  Overall, the 
Board is of the opinion that the evidence of record is in 
equipoise.  Therefore, giving the benefit of the doubt to the 
veteran, service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted. 



____________________________________________
DEBORAH W. SINGELTON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


